       Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 1 of 15




 Exhibit 15:June 26, 2017 Deposition Transcript
 of Samuel Katz in Slovin, et al., v. Sunrun Inc.,
     et al., 4:15-cv-05340-YGR (N.D. Cal.)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                     No. 1:18-cv-10506
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 2 of 15
                                    Samuel Katz - June 26,2017
                  THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                                    Page 1

  1                    IN   THE   UNITED    STATES        DISTRICT   COURT


  2              FOR    THE   NORTHERN       DISTRICT        OF CALIFORNIA


  3



  4                                                                                  -X



  5     LYNN SLOVIN, an individual, on her own behalf

  6     and on behalf of all others similarly situated.

  7                               Plaintiff,

  8                         V.



  9     SUNRUN, INC., a California corporation,

 10     CLEAN ENERGY EXPERTS, LLC,

 11     a California limited liability company

 12     doing business as SOLAR AMERICA,

 13     and DOES 1-5, inclusive.

 14                               Defendants.


 15                                                                                 -X



 16     Case     No. 4:15-cv-05340-YGR


 17



 18



 19



 20                                    June 26, 2017

 21                                                                9:58   a.m.


 22




                                               » "




1-800-336-6646                       Ace-Federal Reporters, Inc.                 202-347-3700
                                    Confidential                           KATZ 049769
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 3 of 15
                                Samuel Katz - June 26, 2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                       Page 19

  1         yourself other than Samuel Katz?

  2              A     Can you please clarify the question?

  3
                 Q     Have you ever gone by any other name

  4         other than      Samuel Katz?

  5              A     On an official document?

  6
                 Q     In any capacity.

  7              A     There are times when on illegal

  8         telemarketing calls, I've either gone along with

  9         a name that was read to me, or I have provided a

 10         false    name in an effort to determine who was

 11         calling me.

 12
                 Q     Is there any false name in particular

 13         that     you would use when you had used a false

 14         name?


 15              A     Dan Smith.          James McGill.

 16
                 Q     Any others?

 17              A     There might be.

 18                         I don't remember any others.

 19
                 Q     I imagine you also go by Sam --

 20              A     Yes.


 21                     —   Katz?
                 Q

 22                         Is there any other -- in any other




1-800-336-6646                   Ace-Federal Reporters, Inc.         202-347-3700

                                Confidential                   KATZ 049787
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 4 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                       Page 61

  1         many demand letters that either you or an

  2         attorney on your behalf have sent alleging

  3         claims under the TCPA or a similar type statute?

  4                   MS. PARASMO:          Objection to form.

  5              A    What do you mean by "demand letter"?

  6              Q    A letter where you are writing to a

  7         company asserting that you have a claim based

  8         upon a call received and seeking money in

  9         response.

 10              A    Well, there is a number of situations

 11         where I've sent letters and I'm not seeking any

 12         money and I'm just looking for information on

 13         who provided my information to that company.

 14              Q    So let's talk -- let's divide them up,

 15         then.

 16                      Let's talk about the letters where you

 12         have actually made a demand — a demand letter

 18         where -- seeking compensation for the calls that

 19         you received.

 20              A    Even those -- you know, I'll state

 21         monetary demand in an effort to get the

 22         attention of someone because I know that if I




1-800-336-6646                 Ace-Federal Reporters, Inc.          202-347-3700
                               Confidential                   KATZ 049829
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 5 of 15
                              Samuel Katz - June 26, 2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                          Page 62

  1         just say I want information, they will brush me

  2         off.     So there needs to be something to kind of,

  3         you know, get them to respond, or get them to at

  4         least, you know, have an attorney that I can

  5         talk to or, you know, to try to gather

  6         information.

  7              Q     So how many times have you -- can you

  8         approximate how many times since 2015 you have

  9         sent a letter where you are asserting a claim

 10         and seeking some form of compensation or relief?

 11              A     You say a letter --

 12                    MS. PARASMO:          Objection to form.

 13              A     -- what do you mean by "letter"?

 14                      Physical mail?

 15              Q     It can be sent by e-mail.              It can be

 16         sent by FedEx.       What I mean is a letter where --

 17         an e-mail where you are saying:                  I have a claim,

 18         or an attorney is saying it for you, and you are

 19         seeking money in response.

 20              A     I don't know how many.

 21              Q     Can you approximate?

 22              A     No.




1-800-336-6646                 Ace-Federal Reporters, Inc.             202-347-3700
                               Confidential                      KATZ 049830
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 6 of 15
                                  Samuel Katz - June 26,2017
                     THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                         Page 63

  1              Q        Has it been more than 10?

  2              A        I don't know.

  3              Q        You don't know if it's been more or

  4         less than 10?

  5              A        It's been more than 10.

  6              Q        Has it been more than 20?

  7              A        I don't know.

  8              Q        So you think it's somewhere between 10

  9         and 20?

 10              A        I don't -- it's difficult for me to

 11         differentiate between a kind of formal,

 12         well-laid-out demand letter where it's just

 13         stating -- my understanding at least from

 14         reading it online and looking at Googling things

 15         and figuring out is that, you know, sometimes,

 16         you know, it will be very short, you know,

 17         quick, you know, just looking for information.

 18                          Sometimes it will be a little bit

 19         longer if I think they might have more valuable

 20         information.

 21                          So it really depends on the context

 22         of -- you know, I wouldn't want to end up




1-800-336-6646                     Ace-Federal Reporters, Inc.         202-347-3700
                                   Confidential                  KATZ 049831
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 7 of 15
                               Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION


                                                                                 1
                                                                       Page 92

  I         the caller ID and the date and the time and the

  2         phone number that it went to.

  3              Q     Is there some sort of log that you

  4         keep?

  5              A     Yes.


  6              Q     Ask it handwritten or typed?

  7              A     It's typed.

  8              Q     Approximately how long is the log?

  9              A     I think it's approximately 2,000 or

 10         2,400    rows.



 II              Q     Would that mean there is approximately

 12         2,000 or 2,400 calls reflected on those rows?

 13              A      Yes.                                                     j

 14              Q     So each row gets a separate call?

 15              A      Yes.


 16              Q      Over what time have you been keeping

 17         this     log?

 18              A      Since November of 2015.

 19              Q      Why did you start keeping this log?

 20              A      Because I spoke with Clinton Mayo --

 21         Miaio,     or however his name is said -- and he

 22         gave     me very crafty and guarded responses.             And



1-800-336-6646                  Ace-Federal Reporters, Inc.         202-347-3700

                               Confidential                   KATZ 049860
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 8 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                          Page 93

  1         I thought that there was something going on that

  2         he didn't want me to figure out -- the way that

  3         he was saying things in the phone call.

  4              Q    So based on that phone, call you

  5         decided to start keeping a log.

  6              A    I realized that if I was going -- if I

  7         had a dispute with company like that that they

  8         weren't going to take my concerns seriously

  9         unless I had actual records of what happened.

 10                      Because they were just going to hide

 11         behind these statements, like:                   Well, I'm not

 12         talking about the -- I'm just talking about the

 13         demand letter.       I'm not talking about anything

 14         else; and, you know, using -- obviously, they

 15         know the right things to say and I don't because

 16         I'm not an attorney.             So they are saying things

 17         to try to protect themselves and hide something.

 18              Q    These 2,400 rows that are on these

 19         notes -- what is the most recent entry?

 20                      Does it bring us all the way up to

 21         today?

 22              A    No.




1-800-336-6646                 Ace-Federal Reporters, Inc.              202-347-3700
                               Confidential                       KATZ 049861
  Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 9 of 15
                                Samuel Katz - June 26, 2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                            Page 104

  I         trial.

  2




  9              Q     Okay.       Let's talk about the phone

 10         numbers that        you use, Mr. Katz.

 II                       What phone numbers do you presently

 12          use?

 13                    MS. PARASMO:              Objection to form.

 14              A     I have a cellphone.                     I have a Google

 15          Voice number, and I have two landlines.

 16              Q     Let's go through those.

 17                      What is your cellphone number?

 18              A                           .

 19              Q     And your carrier for that number is
 20          Verizon 7

 21              A       Yes.


 22              Q       How long have you been -- are you the



1-800-336-6646                   Ace-Federal Reporters, Inc.               202-347-3700
                                Confidential                         KATZ 049872
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 10 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                           Page 118

  I         didn't   do it, or other stuff.

  2                       And I realized that I needed to keep

  3         better records.

  4              Q     That was      June of 2016?

  5              A     Yes.


  6              Q     So did you get new phone numbers for

  7         that purpose?

  8              A     No, I already had my Google Voice

  9          account

 10              Q     I want to go back to your FIOS records

 11          for the          account.

 12                       And you said                       is also Verizon?

 13              A     Hm-hmm.

 14              Q     Is that:        Yes?

 15              A     Yes.

 16              Q     What is your phone number on your

 17          Google Voice account?

 18              A                         .

 19              Q     When did you start using that phone

 20          number?

 21              A     Approximately 2004-2005.                    I think it

 22          was 2005, but I don't want to speculate too




1-800-336-6646                 Ace-Federal Reporters, Inc.                202-347-3700
                               Confidential                         KATZ 049886
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 11 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION


                                                                         Page 119

  1         narrow of a window.

  2              Q    Was that affiliated with Google Voice

  3         at that time?

  4              A    No.


  5              Q    When did it become affiliated with

  6         Google Voice?

  7              A    When -- I think in 2011.               It might

  8         have been 2012.

  9                      I'm not sure.


 10              Q    Why did you move it over to Google

 11         Voice?

 12              A     Because it was a phone number I had

 13         historically used.            And I didn't want people

 14         that had that way of contacting me to lose

 15         contact with me when I got a new phone number.

 16              Q     Is that the only phone number you have

 17         on which you use Google Voice?

 18              A     Yes.

 19              Q     So let's -- before we talk about

 20         Google Voice, I want to go back to talk about

 21          your        phone number and the records that you

 22         are able to access on your FIOS account.




1-800-336-6646                 Ace-Federal Reporters, Inc.              202-347-3700
                               Confidential                    KATZ 049887
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 12 of 15
                                Samuel Katz - June 26,2017
                   THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                          Page 130
  1         what I'm saying?

  2               Q      I guess.      Okay.

  3                        Have you ever maintained any phone

  4         line for the purpose of receiving calls that you

  5           claim that are in violation of TCPA?

  6               A      No.


  7                      MS. PARASMO:          Objection.

  8                         Just let me get my objections in.

  9                      THE WITNESS:          All right.

 10                      MS. PARASMO:          I know you are eager to

 11           answer.


 12      BY      MS.   MAZZUCHETTI:


 13                Q      So, you know, I apologize if I asked

 14           this before.

 15                         But on the timing of when you started

 16           forwarding to the                  number, when did you

 17           begin forwarding calls from the                    number to

 18           your          number?

 19                A      Approximately June of 2016.

 20                Q      When did you begin forwarding calls

 21           from your           number to the                number?

 22                A      The same period of time.




1-800-336-6646                   Ace-Federal Reporters, Inc.             202-347-3700
                                 Confidential                     KATZ 049898
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 13 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                          Page 199

  1         date, then it had to have been provided to me

  2         from one of those attempts to either confirm or

  3         check when it was registered.

  4              Q    But you yourself never registered this

  5         number?

  6              A    If I didn't register it, it's because

  2         it wouldn't allow me to re-register it because

  8         it was already on the list.

  9              Q    Do you know whether anybody else in

 10         your household attempted to register the number?

 11              A    X don't think my wife would have.              In

 12         either case, neither one of us had this phone

 13         number in 2003.

 14              Q    Okay.

 15                      Did you actually register the 6565

 16         number on January 3rd, 2013?

 17              A    Yes.

 18              Q    Is that something you yourself did?

 19              A    Yes.

 20              Q    Did you register the                   number on

 21         April 29, 2016?

 22              A    Yes.




1-800-336-6646                 Ace-Federal Reporters, Inc.               202-347-3700
                               Confidential                     KATZ 049967
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 14 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION


                                                                             Page 200

  1              Q    Did you register the                     number on

  2         February 2nd, 2008?

  3              A    Yes.


  4              Q    We are going to get into the rest of

  5         interrogatory No. 12 — another the response,

  6         but we are going to go to another document.

  7                      But before we do that, I would like

  8         you to turn to page 43 of the supplemental

  9         responses which asked you to:                    Identify all

 10         lawsuits or threatened lawsuits or claims in

 11         which you have been involved in any capacity.

 12                      I will just point you to page 44 which

 13         identifies a series of TCPA lawsuits.

 14                      Do you see that?

 15              A    Yes.


 16              Q    There are nine lawsuits listed

 17         including this one.

 18                      Is that correct?


 19              A    That's    correct.


 20              Q    So let's talk about Katz v. Starion

 21         Energy.

 22                      Is that lawsuit active today?




1-800-336-6646                 Ace-Federal Reporters, Inc.                  202-347-3700
                               Confidential                        KATZ 049968
 Case 1:18-cv-10506-ADB Document 176-15 Filed 07/12/19 Page 15 of 15
                              Samuel Katz - June 26,2017
                 THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION



                                                                        Page 328

  I              Q    Can you tell me how that works -- like

  2         how you set up such a feature?

  3              A    It's a setting.

  4              Q    So what -- do you program your Verizon

  5         phone every time you receive a call, you would

  6         get an e-mail Indicating that the call was

  7         received?

  8              A    It's a feature that Verizon offers to

  9         all of their customers.

 10              Q    What phone numbers did you use this

 11         for?

 12              A    My          number and my              number.

 13              Q     Is this something that's available

 14         only on landllnes?

 15                        Or can you also receive the same type

 16         of reporting on wireless numbers?

 17              A     I don't know.

 18              Q     Have you ever tried to use It on a

 19         wireless number?

 20              A     No.


 21              Q     So what I would like to do -- I

 22         arranged these In chronological order.




1-800-336-6646                 Ace-Federal Reporters, Inc.             202-347-3700
                               Confidential                   KATZ 050096
